Banke, Judge.
The defendant appeals a summary judgment entered in favor of the plaintiff in a suit on a promissory note. He contends that a fact issue remains as to whether the plaintiff had agreed orally not to collect the principal amount owing on the note until the defendant was "in a stable financial condition.” Held:
A promissory note consists of an unconditional promise to pay, and parol evidence may not be used to impose conditions not apparent on the face of the note. Whiteside v. Douglas County Bank, 145 Ga. App. 775 (2) (245 SE2d 2) (1978). The defendant’s reliance on Haraka v. Datry, 148 Ga. App. 642 (252 SE2d 71) (1979), is misplaced. That case involved the existence of a condition precedent to the existence of the debt itself. No such issue is present in this case.

Judgment affirmed.


McMurray, P. J., and Underwood, J., concur.